PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/645,878
Filing Date: 5 Oct 2012
Appellant(s): Scout Exchange LLC



__________________
Harrison E. Shecter, Reg. No., 78,514
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 February 2022 appealing from the final rejection mailed 28 May 2021.  
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argument filed 28 February 2022 have been fully considered but are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC 101:

Appellant argues “Independent claim 11 is rejected for allegedly being directed to abstract ideas of “managing and enabling recruiting and sourcing activities” and “mental steps for identifying whether the candidate record exists to a job order ID,” without reciting significantly more than these ideas (Office Action, pp. 3-4). Applicant respectfully disagrees. As described in Applicant’s specification, previous talent platforms did not communicate with one another, which forced talent platform users to work outside of their presently-implemented talent platforms to complete tasks (p. 2, ll. 29-32). The inventors overcame this drawback with a distributed computer system that provides communication between the talent platforms, allowing a user of a talent platform to use their presently-implemented talent platform to access resources on
other talent platforms (p. 3, ll. 19-24). To this end, claim 11 recites an arrangement of “talent platform program interface[s]” that integrates previously-disparate hiring and staffing talent platforms. The claim further addresses problems that arise in the context of integrating the platforms by “converting the messages” from the different platforms “to a standard format” to allow communication between diverse talent platforms. The claim also accounts for whether an “existing mapping of [a] candidate record to respective job order IDs of any of the plurality of job orders is stored in the memory” to determine whether submissions from a talent platform are duplicative, which reduces unnecessary strain on system resources. For at least these reasons, claim 11 recites an improvement over previous talent platforms.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks do not change the analysis or make the claimed invention any less abstract. Here, the remarks rely upon previous talent platforms inability to communicate with each other however there are no indications of improvements to the functioning of a computer or to any other technology or technical field recited in claim 11.  As noted in MPEP 2106.05 (I) - the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. At best, claim 11 is adding generic computer components, i.e., hiring/staffing talent platform interfaces to perform generic computer functions which does not automatically overcome an eligibility rejection.  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “At Step 2A Prong Two, claim 11 integrates any abstract ideas into a practical application by reciting a specific improvement over previous talent platforms. According to Example 42 of the USPTO Subject Matter Eligibility Examples (“Example 42”), a claim only needs to recite “a specific improvement over prior art systems” to integrate an abstract idea into a practical application, even if the claim uses a general purpose computer (Examples 37-42, pp. 17-19). Claim 11 provides interfaces
that allow communication between previously disparate talent platforms, converts messages from the talent platforms into a standard format, and accounts for duplicate submissions from the talent platforms. In this manner, claim 11 allows users to access resources from a diverse array of other talent platforms from within their currently-implemented talent platform and mitigates the presence of duplicate submissions due to aggregation of resources from the various talent platforms. Therefore, claim 11 recites a specific improvement over previous talent platforms, and so the claim integrates
any abstract idea into a practical application according to Example 42.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and notes in Example 42 the combination of additional elements integrated the abstract idea into a practical application.  The combination of additional elements recites a specific improvement by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The remarks above do not address the combination of additional elements or explain how the combination of additional elements integrate the abstract idea into a practical application as discussed in Example 42.  Other than restating claim 11 recites a specific improvement over previous talent platforms and the use of interfaces that allow communication the remarks do not indicate how the additional elements provide technical improvements realized by the claim over the prior art. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “At Step 2B, claim 11 recites an inventive concept beyond any abstract idea because it recites, in combination, an arrangement of interfaces that integrate previously disparate talent platforms, conversion of messages from the talent platforms to a standard format, and taking into account whether existing mappings of submissions are stored in the memory to mitigate duplicate submissions from the talent platforms. The Office has not satisfied the requirement, under section III(A) of the
USPTO memorandum following Berkheimer v. HP, Inc. (“Berkheimer memo”), to cite to any portions of Applicant’s specification, court decisions, or references to prove that the elements of claim 11, at the level of specificity recited in the claim, would have been routine, well-understood, and conventional. In contrast, Applicant’s specification stands unrebutted on the record in stating that previous talent platforms did not communicate with one another (p. 2, ll. 29-32). The Office has not rebutted Applicant’s specification on this point. Nor has the Office shown that the combination of elements recited in the claim, including format conversion and taking into account existing mappings
of submissions, would have been routine, well-understood, and conventional as required under BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) and M.P.E.P. § 2106.05(1), 73, as “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional! pieces.” Thus, the Office has not shown or provided any evidence that claim 11 recites only routine, well-understood, and conventional activity. On the contrary, record evidence demonstrates that claim 11 recites an unconventional arrangement of elements that amount to an inventive concept.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and as noted above the Appellant argues the Examiner has failed to provide sufficient evidence. The Berkheimer Memorandum provides an Examiner may support a finding that an additional element or combination of element may be supported by “a citation to one or more court decisions discussed in MPEP 2106.05(d)(II).  This section of the MPEP indicates “electronic recordkeeping”, “updating an activity log”, “storing and retrieving information in memory” have been recognized by the courts as being well-understood, routine, and conventional. The Final Office Action references the court decisions from MPEP 2106.05(d)(II), including citing Alice Corp., Ultramerical, Versata in support of the rejection.  Accordingly, the additional elements in claim 11 do not supply an inventive concept and the Examiner concludes claim 11 is directed to a judicial exception. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “In response to this argument, the Office has improperly asserted that Example 42 is not applicable to the present case. In particular, before claim 11 was amended to recite format conversion, the Office stated that claim 11 “does not address ‘formatting’ or how any of the received messages are formatted within the distributed computer system that indicates a similar technical solution to a technical problem, therefore Example 42 is not applicable” (Office Action of September 21, 2020, p. 19). Applicant respectfully disagrees. The guidance of Example 42 is not only applicable to claims that address formatting. Rather, as discussed above, Example 42
demonstrates that a specific improvement over previous systems is sufficient to integrate an abstract idea into a practical application. Moreover, claim 11 now recites format conversion, and so even under the Office’s previous assertions, Example 42 is applicable to the claim. Therefore, the Office’s assertion that Example 42 is inapplicable to claim 11 is improper.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the previous rejection of record is indeed proper.  It is not necessary for a claim under examination to mirror a training example (such as Example 42) to be subject matter eligible under the 2019 PEG. As previously explained in the Final Office Action, the “converting”, “generating”, and “storing” limitations generally recite the gathering, processing, and storage of necessary data for carrying out the judicial exception.  As such, these limitations were considered insignificant extra solution activity. See MPEP 2106.05(g)   The type of improvement identified by the MPEP 2106.05 (a) is an improvement to the functioning of a computer or to any other technology or technical field. The improvement alleged by Appellant is an improvement over previous systems, and not to the functioning of a computer itself or any technology or technical field. As such, the additional limitations of claim 11 individually or as an ordered combination are insufficient to integrate the judicial exception into a practical application.  For these reasons, the rejections under 101 are being maintained. 

Appellant further argues “The Office also fails to support its assertion, in the current Office Action, that the claimed interfaces, format conversion, and memory mapping operations discussed above are “insignificant extra-solution activity” that “do not involve improvements to the functioning of a computer, or to any technology or technical field,” concluding that these elements “do not impose any meaningful limits on practicing the abstract idea” (Office Action, pp. 4, 6). By contrast, the claim in Example 42 also implemented human activity on a computer, and the purported improvement in Example 42 was to provide a standardized format for remote users, which was not considered mere extra-solution activity. The improvements in claim 11 of integrating previously disparate talent platforms, standardizing message formats from the platforms, and accounting for duplicate submissions, are at least as specific as in Example 42. Thus, the Office fails to demonstrate how the interfaces, format conversion, and memory mapping operations recited in claim 11, which allow a user to access resources from other talent platforms from within the user’s currently-implemented talent platform, fails to provide a specific improvement over previous disparate talent platforms.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the same points discussed above with respect to Example 42. The features relied upon by Appellant with respect to accounting for duplicate submissions are part of the judicial exception discussed in prong one of the two-part analysis. Additionally, the feature of “converting” a message into a standardized format was considered a form of insignificant extra solution activity.  The transfer of data/information between computers (such as disparate talent platforms) is what computers do and does not change the analysis.  As such, the specificity of the presently recited techniques (with respect to integrating previously disparate talent platforms, standardizing message formats from the platforms and accounting for duplicate submissions) is insufficient to establish patent eligibility.  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “Thus, the Office has failed to support its assertion with
evidence, as required by the Berkheimer memo, that claim 11 recites only routine, well-understood, and conventional activity. Moreover, since Applicant’s specification stands unrebutted in stating that talent platforms were not previously integrated, record evidence demonstrates that claim 11 recites unconventional elements constituting an inventive concept.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the Final Office Action references the court decisions from MPEP 2106.05(d)(II) including citing Alice Corp., Ultramerical, Versata in support of the rejection. In the discussion above other than stating talent platforms were not previously integrated the remarks here do not change the analysis.  The search for an inventive concept should not be confused with a novelty or non-obviousness determination.  As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “Moreover, under BASCOM and M.P.E.P. § 2106.05, the Office is further required to cite to evidence showing that a claimed combination of elements, and not just its individual components, would have been routine, well-understood, and conventional activity. The Office has not done so or provided any evidence in support of this conclusion. Instead, the Office asserts only that “when considered in combination, these additional elements represent mere instructions to apply an exception and generally recite the storage and display of the necessary data for carrying out the recited commercial interaction, which cannot provide an inventive concept” (Office Action, p. 8). Applicant respectfully disagrees. As discussed above, previous talent platforms did not communicate with one another (p. 2, Il. 29-32). The arrangement of “talent platform program interface[s]” recited in claim 11 provides communication between the talent platforms, allowing a user of a talent platform to use their presently-implemented talent platform to access resources on other talent platforms (p. 3,ll. 19-24). The claim further converts messages from the different platforms “to a standard format,” which allows for communication between diverse talent platforms. The claim further takes into account whether an “existing mapping of [a] candidate record to respective job order IDs of any of the plurality of job orders is stored in the memory” to determine whether submissions from a talent platform are duplicative, which reduces strain on system resources due to duplicate submissions from different talent platforms. Thus, claim 11 recites a combination of elements that perform significantly more than the mere “storage and display of the necessary data for carrying out the recited commercial interaction” as the Office asserts. And, the Office has not cited any evidence to demonstrate otherwise. Thus, claim 11 further recites an unconventional combination of elements that amount to an inventive concept.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains that sufficient evidence has been provided in accordance with Berkheimer Option 2 to support ineligibility. No technical improvements are recited in claim 11. At best features such as determining whether submissions from a talent platform are duplicative are part of the abstract idea and therefore fail to integrate the abstract idea into a practical application or provide an inventive concept.  As an ordered combination, the limitations of claim 11 recite no more than when they are considered individually.  As discussed in MPEP 2106.05 (f) they recite result oriented functions rather than technical improvements to computers or technology. Use of a computer or other machinery (such as talent platforms) in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “Claim 12 further recites, “wherein the at least one processor is configured to...store a unique ID and record for each of a plurality of candidates in the memory.” The rejection of claim 12 should be reversed because the claim recites, in combination with the elements discussed above in connection with base claim 11, a process that facilitates detection and rejection of duplicate submissions from the talent platforms integrated by the distributed computer system. As a result, claim 12 recites a specific improvement over prior systems and integrates any abstract idea into a practical application. Claim 12 also recites, in combination with the elements of claim 11, an inventive concept beyond any abstract idea. For at least these reasons,
the 35 U.S.C. § 101 rejection of claim 12 should be reversed.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the “storing” limitation adds insignificant extra solution activity to the judicial exception as discussed in MPEP 2106.05(g). As discussed in the Final Office Action and MPEP 2106.05(d)(II), the Alice, Ultramercial, and Versata court decisions indicated “electronic recordkeeping” and “storing and retrieving information in memory” were recognized computer functions that are well understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra solution activity. As such, the additional elements recited in claim 12 do not integrate the abstract idea into a practical application or provide an inventive concept.

Appellant further argues “Claim 16 further recites, “wherein the at least one processor is configured to display within the at least one hiring talent platform system, information about the candidate responsive to the at least one hiring party assenting to conditions of a placement of the candidate.” The rejection of claim 16 should be reversed because the claim recites, in combination with the elements of base claim 11 discussed above, a process that allows users of talent platforms to review information about candidate submissions from other talent platforms, which was not previously possible using disparate talent platforms that did not communicate with one another. As a result, claim 16 recites a specific improvement over prior systems and integrates any abstract idea
into a practical application. Claim 16 also recites, in combination with the elements of claim 11, an inventive concept beyond any abstract idea. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 16 should be reversed.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the “displaying” limitation adds insignificant extra solution activity (such as data output) to the judicial exception as discussed in MPEP 2106.05(g).  As discussed in the Final Office Action and MPEP 2106.05(d)(II), the Versata court decisions indicated “storing and retrieving information in memory” were recognized computer functions that are well understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra solution activity.  As such, the additional element recited in claim 16 do not integrate the abstract idea into a practical application or provide an inventive concept.

Appellant further argues “Claim 20 further recites, “wherein the at least one processor is configured to prohibit other parties from submitting the candidate for the first job order.” The rejection of claim 20 should be reversed because the claim recites, in combination with the elements of base claim 11 discussed above, and the elements recited in claim 19, a process that rejects duplicate submissions in response to determining that an existing mapping is stored in the memory, thereby reducing computing strain on the system due to duplicate submissions from multiple talent platforms. As a result, claim 20 recites a specific improvement over prior systems and integrates any abstract idea into a practical application. Claim 20 also recites, in combination with the elements of claim 11, an inventive concept beyond any abstract idea. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 20 should be reversed.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the “prohibiting” step merely narrows how the abstract idea may be performed but does not add any meaningfully limits to the independent claim.  Claim 20 provides only a result-oriented step and lacks details as the how the processor performs the prohibiting. Thus, the recited features in claim 20 do not change the analysis, integrate the abstract idea into a practical application, or provide an inventive concept.
Appellant further argues “Claim 22 further recites, “the at least one processor is configured to...receive the submission of the candidate to the first one of the plurality of job orders via the first staffing talent platform system,” “receive a second submission of the candidate via the second staffing talent platform system different from the first staffing talent platform system,” and “determine that a mapping of the candidate to the first one of the first plurality of job orders is stored in the memory.” The rejection of claim 22 should be reversed because the claim recites, in combination with the elements of base claim 11 discussed above, a process that rejects duplicate submissions from
different talent platforms in response to determining that an existing mapping is stored in the memory, thereby reducing computing strain on the system due to duplicate submissions from multiple talent platforms. As a result, claim 20 recites a specific improvement over prior systems and integrates any abstract idea into a practical application. Claim 20 also recites, in combination with the elements of claim 11, an inventive concept beyond any abstract idea. For at least these reasons, the 35 U.S.C. §
101 rejection of claim 20 should be reversed.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the “receiving” and “determining” steps merely narrow how the abstract idea may be performed but do not add any meaningfully limits to the independent claim.  Thus, the recited features in claim 22 do not change the analysis, integrate the abstract idea into a practical application, or provide an inventive concept.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629  
                                                                                                                                                                                                      /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.